Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/4/2022 is acknowledged. Applicant states that this election includes claims 1-8 and 13-20, however it appears that claims 13-14 and 18-20 should be withdrawn as well, as they are drawn to non-elected Species II and III as shown in Figures 4-6. Claims 1-8 and 15-17 are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-11 recite “first and second horizontal connectors mounted both to the two self-alignment channels and to open ends disposed at the opposite ends of the bottom rail”. This language is confusing as it seems to be claiming that the first horizontal connector is connected to both channels and both ends of the bottom rail and the second horizontal connect is connected to both channels and both ends of the bottom rail. Examiner believes that applicant intends to claim that the first and second horizontal connectors are mounted to a respective one of the self-alignment channels and to a respective open end disposed at opposite ends of the bottom rail. This should be clarified.
Claim 1, line 16 recites “the blinds assembly”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites “openings”, “top openings” and “the U-shaped openings”. There is insufficient antecedent basis for “the U-shaped openings” in the claim. It is unclear if “openings” are different from “top openings” and “U-shaped openings”. 
Claim 2 recites “slightly wider”. It is unclear what defines “slightly” as this is a subjective term.  
Claim 2 further recites “the width of top openings” and “the width of the slat ends”. Examiner presumes these should read – a width of top openings – and – a width of the slat ends --. 
Claim 2 recites “slightly wider…but bigger”, implying a difference between the two, however “slightly wider” is the same as “bigger”. 
Claims 4 and 16 recite “wherein horizontal connectors”. It is unclear if these are the same or different from “first and second horizontal connectors” recited in claims 1 and 16. Examiner presumes they are the same. 
Claim 6 recites “neatly stack”. It is unclear what is required to be “neatly stacked” as this is a subjective term. 
Claim 6 recites “attached to first and second connectors”. Examiner presumes this should read – attached to the first and second connectors --. 
Claim 8 recites “the first and second connectors include end caps and horizontal inserts”. It is unclear if applicant is claiming that each connector includes multiple end caps and inserts. Based on the drawings and specification, it appears that each connector includes a single end cap and a single horizontal insert.
Claim 15 recites “the blinds assembly”. There is insufficient antecedent basis for this limitation in the claim.   

Claim 16 recites “the width of top openings” and “the width of the slat ends”. Examiner presumes these should read – a width of top openings – and – a width of the slat ends --. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young 5,839,492.
In regard to claim 15, Young ‘492 discloses a slat collection device for an insulated glass assembly having an internal blind comprising: 
A set of blinds slats (21) with self-alignment slat ends (23).
A bottom rail (12) [note alternatively that the bottom slat can be the bottom rail too] arranged at the bottom of the set of blinds slats (21).
When the set of blinds slats (21) are stacked, each slat is aligned between the slat directly below on which it sits and the slat directly above which sits on it to prevent the slats from getting staggered front and back when the blinds assembly is drawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young 5,839,492 in view of Shelver 4,295,305.
In regard to claim 1, Young ‘492 discloses a slat collection device for an insulated glass assembly having an internal blind comprising: 
A set of blinds slats (21) with self-alignment slat ends (235).
A bottom rail (12) arranged at the bottom of the set of blinds slats (21).
Two self-alignment channels (11) arranged at opposite ends of the bottom rail (12).
Each of the two self-alignment channels (11) having two side walls (111)(112) projecting outward and perpendicular to a rear wall (113).
When the set of blinds slats (21) are stacked within the two self-alignment channels (11), each slat (21) is aligned between the slat directly below on which it sits and the slat directly above which sits on it to prevent the slats from getting staggered front and back in the self-alignment channels when the blinds assembly is drawn.  
Young ‘492 fails to disclose: 
First and second horizontal connectors mounted both to the two self-alignment channels and to open ends disposed at the opposite ends of the bottom rail.
With reference to Figure 9 Shelver ‘305 discloses: 
First and second horizontal connectors (79, left and right corners) mounted both to the two self-alignment channels (73, left and right) and to open ends disposed at the opposite ends of the bottom rail (73, bottom).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Young ‘492 to include the first and second horizontal connectors as taught by Shelver ‘305 as such is shown to be an effective mechanism for securing elements together and providing a strong corner. (column 7, lines 19-31).  
In regard to claim 2, Young ‘492 discloses: 
Wherein openings of the two self-alignment channels (11) are slightly wider than the width of the slats ends (235), but the width of top openings of the two self-alignment channels are bigger than the width of the slats ends, so that the slat ends can easily fall first into the top openings then fit into the U-shaped openings, respectively, and be able to move up and down in the U-shaped openings.  (As shown in Figure 2, the slat end fit within the top and sides of the channel openings, thus they must be slightly wider and bigger than the slat ends)
In regard to claim 16, Young ‘492 discloses: 
Two self-alignment channels (11) arranged at opposite ends of the bottom rail (12).
Each of the two self-alignment channels (11) having two side walls (111)(112) projecting outward and perpendicular to a rear wall (113).
When the set of blinds slats (21) are stacked within the two self-alignment channels (11), each slat is aligned between the slat directly below on which it sits wherein lower parts of U-shaped openings of the two self-alignment channels (11) are slightly wider than the width of the slats ends (235), but the width of top openings of the two self-alignment channels are bigger than the width of the slats ends (235), so that the slat ends can easily fall first into the top openings then fit into the U-shaped openings, respectively, and be able to move up and down in the U-shaped openings, and wherein the self-alignment slat ends are narrow as compared to the overall width of the self-alignment slats (21) and are received between the inner side walls of the U-shaped openings.  
Young ‘492 fails to disclose:
First and second horizontal connectors mounted both to the two self-alignment channels and to open ends disposed at the opposite ends of the bottom rail.
With reference to Figure 9 Shelver ‘305 discloses: 
First and second horizontal connectors (79, left and right corners) mounted both to the two self-alignment channels (73, left and right) and to open ends disposed at the opposite ends of the bottom rail (73, bottom).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Young ‘492 to include the first and second horizontal connectors as taught by Shelver ‘305 as such is shown to be an effective mechanism for securing elements together and providing a strong corner. (column 7, lines 19-31).  
In regard to claim 17, Young ‘492 as modified by Shelver ‘305 disclose: 
Wherein the first and second horizontal connectors (79, Shelver ‘305) are mounted to lower portions of the two self-alignment channels (11, Young ‘492) and are inserted into the open ends disposed at the opposite ends of the bottom rail (12, Young ‘492)
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young 5,839,492 and Shelver 4,295,305 as applied to claim 2 and further in view of Brogly et al FR3099516.
	In regard to claim 3, Young ‘492/Shelver ‘305 fail to disclose: 
Upper ends of the U-shaped openings of the two self-alignment channels, respectively, are flared out from an elongated length of inner side walls of the U-shaped openings and arranged to face each other.  
Brogly et al ‘516 disclose:
Upper ends (at 78) of the U-shaped openings of the two self-alignment channels (76), respectively, are flared out from an elongated length of inner side walls of the U-shaped openings and arranged to face each other.  (Figure 3)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Young ‘492/Shelver ‘305 to make the upper ends of the openings be flared out as taught by Brogly et al ‘516 in order to help facilitate entry of the ends into the channels. 
In regard to claim 4, Young ‘492 as modified by Shelver ‘305 discloses: 
Wherein horizontal connectors (79, Shelver ‘305) are mounted to lower portions of the two self-alignment channels (11, Young ‘492) and are inserted into the open ends disposed at the opposite ends of the bottom rail (12, Young ‘492).  
In regard to claim 5, Young ‘492 discloses: 
Wherein the self-alignment slat ends (235) are narrow as compared to the overall width of the self-alignment slats (21) and are received between the inner side walls (111)(112) of the U-shaped openings.  
In regard to claim 6, Young ‘492 discloses:
Wherein the self-alignment slat ends (235) are disposed to neatly stack and secure the self-alignment slats ends within the self-alignment channels, such that each self-alignment slat is aligned between the slat directly below on which it sits and the slat directly above which sits on it.  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young 5,839,492 and Shelver 4,295,305 as applied to claim 1 and further in view of Aubert FR2614019.
	In regard to claim 7, Young ‘492/Shelver ‘305 fail to disclose:
Including a flat spring attached to the connector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Young ‘492/Shelver ‘305 to include a flat spring attached to the connector as taught by Aubert ‘019 in order to provide a mechanical coupling to hold the elements together but still be easily disengaged if needed.  
In regard to claim 8, Young ‘492 as modified by Shelver ‘305 discloses:
Wherein the first and second connectors (79, Shelver ‘305) include end caps (vertical portion of 79) and horizontal inserts (horizontal portions of 79), which are inserted into the open ends on the two opposite ends of the bottom rail (12, Young ‘492).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634